Citation Nr: 1100564	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression, to include as 
secondary to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served with the United States Army Reserve from 
approximately June 1990 to August 1999.  She also had verified 
periods of active duty for training from June 17, 1995, to June 
30, 1995, and from August 8, 1997, to August 16, 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

In August 2006 and November 2009, the Board remanded the issue on 
appeal for further development.  Most recently, the Board 
remanded the issue to afford the Veteran proper notice and to 
obtain a VA examination.  

In the August 2006 remand, the Board referred the matter of 
entitlement to service connection for rheumatoid arthritis to the 
RO for development.  A January 2009 deferred rating decision 
indicates that the RO was aware of the request.  However, it does 
not appear that the claim has been developed.  As will be 
discussed below, this issue is now inextricably intertwined with 
the matter of entitlement to service connection for depression.  
Accordingly, the issue of entitlement to service 
connection for rheumatoid arthritis has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2009, the Board remanded the matter to afford the 
Veteran a VA examination to determine if her depression was 
secondary to her service-connected disabilities.  The AMC/RO was 
also instructed to provide with Veteran with a notice letter, 
which was done in February 2010.  

In May 2010, the Veteran underwent a VA examination by a VA 
psychologist.  The examiner provided a diagnosis of moderate 
recurrent major depressive disorder.  The examiner commented that 
the Veteran clearly attributes her depression to her knee, ankle, 
and hip pain.  The examiner added that the Veteran clearly 
attributes her depression to her chronic pain, which she 
explained is due to her rheumatoid arthritis.  The examiner 
stated that it was beyond her professional scope to make a 
determination about whether the Veteran's rheumatoid arthritis is 
related to her limited motion of the ankle, back strain, and 
lower leg condition.  If they are medically related, then it is 
more likely than not that the Veteran's depression is secondary 
to her service-connected condition.  If, however, her rheumatoid 
arthritis is not medically related to her limited motion of the 
ankle, back strain, and lower leg condition, then it is less 
likely than not that the Veteran's depression is secondary to her 
service-connected condition.  

In August 2010, a VA examiner opined that it is at least as 
likely as not that the rheumatoid arthritis may be aggravated or 
exacerbated by her prior diagnosis of left ankle bursitis, 
traumatic arthritis of the right knee, and muscle strain of the 
left par cervical and trapezius suprascapular.  In review 
historically, it is certain that the left ankle bursitis, 
traumatic arthritis of the right knee, and muscle strain predates 
the rheumatoid arthritis diagnosis but the Veteran's active 
rheumatoid arthritis certainly may be more symptomatic in prior 
effected joint areas.

The Board finds that before a decision can be reached on this 
matter, the issue of entitlement to service connection for 
rheumatoid arthritis must be addressed by the RO.  As indicated 
above, the August 2010 VA opinion indicates that the Veteran's 
rheumatoid arthritis may be aggravated or exacerbated by her 
service-connected disabilities.  As reflected in the May 2010 
opinion, a VA psychologist opined that if it was determined that 
the Veteran's rheumatoid arthritis is related to her limited 
motion of the ankle, back strain, and lower leg condition, then 
it is more likely than not that the Veteran's depression is 
secondary to her service-connected condition.  Thus, the evidence 
indicates that there might be a relationship between the 
Veteran's service-connected disabilities, her rheumatoid 
arthritis, and her depression.  However, the issue of entitlement 
to service connection for rheumatoid arthritis is not currently 
in appellate status and must first be addressed by the RO.  
Therefore, this issue must be remanded to the RO in accordance 
with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  

The Board also observes that the May 2010 VA opinion is currently 
inadequate upon which to make a determination.  In this regard, 
the examiner notes that the Veteran is service-connected for 
limited motion of the ankle, back strain, and lower leg 
condition.  However, the Veteran is service-connected for left 
ankle bursitis, traumatic arthritis of the right knee, and muscle 
strain of the left paracervical and trapezius suprascapular.  
Although the examiner may be referring to the service-connected 
right knee as the lower leg condition and the muscle strain of 
the left paracervical and trapezius suprascapular as back strain, 
it is not clear.  Accordingly, it is possible that part of the 
premise upon which the examiner based her opinion is incorrect.  
Further, the examiner did not provide a rationale as to why it 
was less likely as not that the Veteran's depression was related 
to her service-connected disabilities.  Therefore, if service 
connection is not granted for rheumatoid arthritis and in turn 
service connection is not granted for depression as secondary to 
rheumatoid arthritis, a remand is necessary for a clarifying 
opinion.  

The Board also observes that VA medical records dated from 
January 2005 to October 2007 have not been associated with the 
claims file.  They should be obtained on remand.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA records dated 
from January 2005 to October 2007, and from 
May 2010 to the present and associate them 
with the claims file.  

2.  The RO/AMC must adjudicate the issue of 
entitlement to service connection for 
rheumatoid arthritis.  This issue is 
inextricably intertwined with the issue of 
entitlement to service connection for 
depression to include as secondary to 
service-connected disabilities.  

3.  If service connection is not granted for 
rheumatoid arthritis, schedule the Veteran 
for a VA examination to evaluate her claim 
for depression, to include as secondary to a 
service-connected disability.  The examiner 
should note that the Veteran is currently 
service-connected for traumatic arthritis of 
the right knee, left ankle bursitis, and left 
paracervical and trapezius suprascapular 
muscle strain.  A copy of the claims folder 
and this REMAND must be made available to the 
examiner in conjunction with the examination.  
The examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims folder and 
the examination findings, including the 
service treatment records; VA treatment 
records; private treatment reports; and May 
2010, July 2010, and August 2010 VA 
examinations, the examiner should opine as to 
the relationship, if any, between the 
Veteran's service-connected disabilities and 
any depression.  To the extent possible, 
(likely, unlikely, at least as likely as not) 
the examiner should opine whether depression 
was either (a) proximately caused by or (b) 
proximately aggravated by her service-
connected traumatic arthritis of the right 
knee, left ankle bursitis, or left 
paracervical and trapezius suprascapular 
muscle strain.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  After the above development has been 
completed, the RO should readjudicate the 
issue of entitlement to service connection 
for depression to include as secondary to 
service-connected disabilities.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



